The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Continued Examination Under 37 CFR 1.114 
Acknowledgement is made of Applicant's remarks and claim amendments in the response filed September 9, 2020.  Acknowledgement is made of Applicant’s amendment to each of independent Claims 45 and 55 that 1) further limit the amount of compound (I) in the therapeutic combination to an amount from 20 mg to 250 mg (Claim 45) or 600 mg (Claim 55) per dose; and 2) insert language that the claimed therapeutic combination is “for treating pancreatic cancer or colon cancer”.  Acknowledgement is made of the addition of new Claims 71 and 72 reciting that that the claimed therapeutic combination of Claims 45 and 55 is “formulated for oral administration”.  Acknowledgement is made of the cancellation of Claims 46 and 56.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 

Status of Claims
Claims 45, 47 – 50, 55, 57 – 60 and 67 – 72 are pending and under examination in the instant Office Action.

Claim Rejections

Claim rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claim Interpretation: It is noted that the language “for treating pancreatic cancer or colon cancer” as recited in amended Claims 45 and 55 is construed as being drawn to an intended use of the claimed therapeutic combination and is therefore not given patentable weight.  See MPEP 2111.02 (II): "If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction." Pitney Bowes, Inc. v. Hewlett- Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473,478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997).
Claims 45, 47 – 50, 55, 57 – 60, 67, 69 and 71 – 72 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hangauer, D. in WO 2006/071960 (published: July 6, 2006) in view of Goodman and Gilman’s prior art (Goodman and Gilman’s The Pharmacological Basis of Therapeutics (Tenth Edition (2001), McGraw Hill, Chapter I, pages 3-29, Boschelli et al. in Journal of Medicinal Chemistry 2001, 44, 3965 – 3977, Reagen-Shaw et al. in The FASEB Journal 22, 659 – 661 (2007) and Yezhelyev et al. Clinical Cancer Research 10, 8028 – 8036 (2004) (IDS dated 2/24/2012, NPL Cite No. C).
Hangauer teaches compounds and methods of using said compounds to treat cell proliferation disorders including lung, colon and breast cancer (p [0003], [0004]).  The compounds of Hangauer are useful for treating cancer through inhibition of Src kinase (p [00078]) as demonstrated by their inhibition of the growth of c-Src 3T3 mouse fibroblast and human H29 human colon carcinoma cells (p [000361] – [000362]; Table 3).  
Hangauer teaches, on page 102, the preparation of compound 134 (KX2-391), which is identical in structure (shown below) to the compound (I) recited in instant Claims 45 and 55.  

    PNG
    media_image1.png
    132
    402
    media_image1.png
    Greyscale

Compound 134 (KX 2-391) of Hangauer (Compound (I))
Hangauer teaches that KX2-391 is one of the most potent src inhibitor compounds disclosed and inhibits cell growth in HT29 human colon carcinoma and c-Src 3T3 mouse fibroblast cells with GI50 values of 21 and 13 nM respectively (Table, page 111).
Hangauer teaches the compounds can be prepared as pharmaceutically acceptable salts, including the methane sulfonic (mesylate) salt (p [000237]; instant Claims 50 and 60).
Hangauer teaches an embodiment wherein the compound is prepared for oral administration in combination with a pharmaceutically acceptable carrier or diluent in the form of tablets, pills, capsules and the like (i.e. a pharmaceutical composition, p [0002356] – [000257]; instant Claims 45 and 55).  
Hangauer teaches that tablets, pills, capsules contain from about 1 to about 99 weight percent of the active ingredient (p [000258]).  Hangauer is silent with respect to the specific amounts present in a pharmaceutical composition comprising compound (I) (i.e. doses) but states that one skilled in the art will appreciate that it is sometimes necessary to make routine variations to the dosage (i.e. amounts) depending on the age and condition of the patient and on the route of administration (p [000229]).
Hangauer teaches the dosage regimen utilizing the compounds is selected in accordance with a variety of factors including type, species, age, weight, sex and medical condition of the patient; the severity of the condition to be treated; the route of administration; the renal and hepatic function of the patient; and the particular compound or salt thereof employed.  Hangauer teaches an ordinarily skilled physician or veterinarian can readily determine and prescribe the effective amount of the drug required to prevent, counter or arrest the progress of the condition (p [000255]). 
Hangauer teaches that techniques for formulation and administration of the disclosed compounds of the invention can be found in Remington: the Science and Practice of Pharmacy, 19th edition, Mack Publishing Co., Easton, Pa. (1995) wherein the compounds will be present in such pharmaceutical compositions in amounts sufficient to provide the desired dosage amount in the range described herein (p [000256]).
Accordingly, while Hangauer does not explicitly disclose the amounts present in the pharmaceutical compositions recited in the instant Claims, it would have been obvious to one of ordinary skill in the art, to make routine variations to the dosage depending on the age and condition of the patient and on the route of administration and thus arrive at the claimed doses.  One would have been motivated to do so to determine and prescribe the effective (optimal) amount of the drug required to prevent, counter or arrest the progress of the condition.
Moreover, Goodman and Gilman’s teach that dosage regimen optimization is routine practice in the pharmaceutical art.  For example on pages 27 and 28 under the heading: Individualizing dosage, the authors mention that: “A rational dosage regimen is based on knowledge of pharmacokinetic parameters (F, CL, Vss and t1/2) and some information about rates of absorption and distribution of the drug".  They also teach: “Individualization of the dosage regimen to a particular patient is, therefore, critical for optimal therapy.  The pharmacokinetic principles, described above, provide a basis for modifying the dosage regimen to obtain a desired degree of efficacy with a minimum of unacceptable adverse effects.”

As discussed above, although Hangauer does not explicitly disclose the amounts present in the pharmaceutical compositions recited in the instant claims, i.e. the amounts of the Src kinase inhibitor, Compound 134 (KX 2-391), one of ordinary skill would have used in a pharmaceutical composition, can be readily determined using in vitro and in vivo models known, as discussed below, for art recognized src kinase inhibitors.
As set forth below, the prior art discloses, not only a specific Example of an Src kinase inhibitor compound administered in amounts that read on the pending claims (Boschelli et al.), but, further, and more importantly, that in vitro and in vivo assays are well established in the prior art that would allow one of ordinary skill to determine (and thus render obvious) dosing amounts and regimens that would be effective in treating a cancer with a Src kinase inhibitor.
Boschelli et al. teaches a series of compounds that selectively inhibit Src kinase (Abstract).  Specifically, Boschelli teaches reduction in tumor volume in a mouse xenograft model using Src-transformed fibroblasts with compositions comprising effective amounts (doses) of the selective Src inhibitor compound 31a of 10, 25, 30 and 50 mg/kg (page 3970, Xenograft Studies section).  Accordingly, the amounts of the src inhibitor compound 31a in the compositions administered by Boschelli to effectively shrink tumor volume is reasonably construed as optimization, through routine experimentation (i.e. the dose administered), and further supports the teaching of Hangauer that one of ordinary skill in the art can make routine variations to the dosage readily determine and prescribe the effective amount of the drug required.  See MPEP 2144.05: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Although Boschelli teaches how one of ordinary skill would optimize the amount per dose of a src kinase inhibitor, by routine experimentation, the amounts in the composition of Boschelli are expressed in mg/kg and not mg per dose as recited in the instant Claims.  
Reagen-Shaw teaches using the body surface area (BSA) normalization method to convert drug doses from animal to human studies Reagen-Shaw teaches that BSA correlates well across several mammalian species and advocates the use of BSA as a factor when converting a dose for translation from animals to humans, especially for phase I and phase II clinical trials (Abstract).  
Reagen-Shaw teaches the Formula for Dose Translation Based on BSA shown on page 660 in Figure 1 (below); wherein HED = ‘human equivalent dose’.

    PNG
    media_image2.png
    116
    317
    media_image2.png
    Greyscale

Reagen-Shaw teaches the Mouse Km factor = 3 and the Human Km factor = 37 for an adult and 25 for a child.  Reagen-Shaw teaches amounts dosed to a human adult and child subject are based on an estimate of a weight of 60 kg for an adult and 20 kg for a child (page 660, Table).  

The combination of Hangauer, Goodman and Gilman, Boschelli and Reagen-Shaw do not teach a therapeutic combination comprising a pharmaceutical composition comprising compound (I), at the doses recited in the rejected claims, and the agent gemcitabine.
Yezhelyev teaches Src kinases are overexpressed in a variety of human tumors (e.g. colon, breast, and pancreas) and are an integral part of tumor cell signaling pathways (Abstract).  Yezhelyev teaches daily oral administration of the Src tyrosine kinase inhibitor AZM475271 alone reduced primary pancreatic tumor volume by 40%, and; oral administration of AZM475271 in combination with gemcitabine inhibited primary pancreatic tumor volume by 90% (Abstract).
Yezhelyev teaches treatment with AZM475271 and gemcitabine significantly reduced metastasis (i.e. none of eight animals who received the combination treatment had lymph node or liver metastases, compared with five of five and three of five animals, respectively, in the control group).  Yezhelyev teaches Src inhibition by AZM475271 (alone or with gemcitabine) was associated with significantly reduced tumor cell proliferation, decreased tumor microvessel density, and increased apoptosis in vivo. Moreover, these effects were all significantly increased when gemcitabine was combined with AZM475271 compared with gemcitabine alone (Abstract).
It would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to optimize, by routine experimentation, the amount per dose of any known src kinase inhibitor, including the known src kinase inhibitor compound (I), by first assessing it's in vitro potency in a known assay, followed by examining a range of amounts per dose in a known in vivo animal tumor model.  One would have been motivated to do so, with a reasonable expectation of success because Boschelli teaches amounts per dose that are efficacious in treating cancer are readily determined by implementing said assays and models.   
As such, the instantly claimed amounts per dose, would have been the outcome arrived at by applying a known optimization process rendered prima facie obvious by Boschelli.
Accordingly, in the present case, the amounts recited in the claims, would fall within the scope of the general conditions known in the prior art, as they are determined by known in vitro assays and in vivo animal models routinely used to determine amounts that are efficacious for treating cancer with a src kinase inhibitor.  Absent a showing of an unexpected or surprising result, said amounts are merely indicative of amounts expected by one of ordinary skill to have discovered by routine optimization.  
See MPEP 2144.05: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
representative of optimization, through routine experimentation, of the amounts (dosage) of a Src kinase inhibitor that one of ordinary skill in the art would have determined to be effective, by routine use of art-recognized in vitro and in vivo assays.  
As such, one of ordinary skill, in possession of a known potent src compound (Hangauer) and known assays to evaluate src compound activity (Hangauer and Boschelli) would have been able to determine the optimal dosages (i.e. the amount per dose) of said compound by routine experimentation.  Further, one of ordinary skill in the art would have been motivated to determine the optimal dosage regimen of the compound, with a reasonable expectation of success, using knowledge of its pharmacokinetic profile, which per Goodman and Gillman, is routine practice in the pharmaceutical art. 
Moreover, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made combine amounts of the potent src inhibitor of Hangauer with the agent gemcitabine.   One would have been motivated to do so, with a reasonable expectation of success because Yezhelyev teaches oral administration of the alternative Src tyrosine kinase inhibitor AZM475271 in combination with gemcitabine inhibited primary pancreatic tumor volume by 90% compared to 40% following oral administration of AZM475271 alone.   
Accordingly, as discussed in MPEP 2143, KSR Exemplary Rationale (A) it would have been prima facie obvious to combine prior art elements (i.e. the Src kinase inhibitor compound (I) and gemcitabine) according to known methods to yield 
In addition, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to employ a combination of compound (I) and gemcitabine, as both drugs are art-recognized as inhibiting the growth of pancreatic tumors.  See: MPEP 2144.06: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Finally, the language “formulated for oral…. administration two or three times daily” (Claims 45 and 55), is construed as being drawn to an intended use of the claimed therapeutic combination.  As such said language is not accorded patentable weight.  As discussed in MPEP 2103:
The subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. The following are examples of language that may raise a question as to the limiting effect of the language in a claim: 
(A) statements of intended use or field of use,
(B) “adapted to” or “adapted for” clauses,
(C) "wherein" clauses, or
(D) “whereby” clauses. 

In the present case, the clause directed to the number of times one intends to administer the claimed composition (“for administration…”), does not limit the structure of the claimed composition.   As such, said clause is not given patentable weight.
Claims 45, 47 – 50, 55, 57 – 60, 68 and 70 – 72 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hangauer, D. in WO 2006/071960 (published: July 6, 2006) in view of Goodman and Gilman’s prior art (Goodman and Gilman’s The Pharmacological Basis of Therapeutics (Tenth Edition (2001), McGraw Hill, Chapter I, pages 3-29, Boschelli et al. in Journal of Medicinal Chemistry 2001, 44, 3965 – 3977, Reagen-Shaw et al. in The FASEB Journal 22, 659 – 661 (2007) and Lesslie et al. in Proc Amer Assoc Cancer Res (Abstract #4745), Volume 47 (2006) (IDS dated 2/24/2012, NPL Cite No. B).
As discussed in the 103(a) rejection above, the combination of Hangauer, Goodman and Gilman, Boschelli and Reagen-Shaw render prima facie obvious a therapeutic combination comprising a pharmaceutical composition comprising compound (I), at the doses recited in the rejected claims, and the agent gemcitabine, for the reasons set forth in said rejection. 
The combination of references does not render obvious a therapeutic combination comprising a pharmaceutical composition comprising the src inhibitor compound (I), at the doses recited in the rejected claims, and the agent oxaliplatin; as recited in new Claims 68 and 70.
Lesslie teaches the non-receptor protein tyrosine kinase, SRC has been implicated as a key regulator of tumor progression and metastasis in a variety of human malignancies, and is overactivated in a number of tumor types.  Lesslie teaches that, specifically, colorectal hepatic metastases exhibit markedly elevated SRC kinase activity as compared with normal colonic mucosa and primary tumors, and increased 
Lesslie teaches combined activity of dasatinib (BMS-324825), an oral potent, multi-targeted kinase inhibitor of SRC and oxaliplatin in inhibiting the growth of established hepatic colorectal tumors.  
 Lesslie teaches treatment with dasatinib alone (15mg/kg) or oxaliplatin (5mg/kg) alone reduced hepatic tumor volume by 31% and 35%, respectively; wherein, in contrast, treatment with the inhibitors combined at the same concentrations reduced hepatic tumor volume by 75%.  
Lesslie concludes that the combination of oxaliplatin and a SRC inhibitor could prove less toxic and more efficacious than current therapeutic regimens.
It would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made combine amounts of the potent src inhibitor of Hangauer (for the reasons set forth in the 103 rejection above) with the agent oxaliplatin.   One would have been motivated to do so, with a reasonable expectation of success because Lesslie teaches oral administration of the alternative Src tyrosine kinase inhibitor dasatinib in combination with oxaliplatin reduced hepatic tumor volume by 75% compared to 31% following oral administration of dasatinib alone.   
Accordingly, as discussed in MPEP 2143, KSR Exemplary Rationale (A) it would have been prima facie obvious to combine prior art elements (i.e. the Src kinase inhibitor compound (I) and oxaliplatin) according to known methods to yield predictable results (reducing hepatic tumor volume by more than an additive amount relative to the src inhibitor alone). 
prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to employ a combination of compound (I) and oxaliplatin, as both drugs are art-recognized as reducing the volume of hepatic tumors.  See: MPEP 2144.06: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Response to Arguments
In addition to reiterating arguments previously addressed (e.g. Final Office Action, mailed 8/9/2019; pages 14 – 16); Applicant cites additional references to allegedly support the position that the known Src inhibitor of compound (I), when administered in combination with either gemcitabine or oxaliplatin would not predictably exert a synergistic effect (e.g. in cancer cell proliferation or tumor growth), thus rendering the claimed therapeutic combination nonobvious.
However, even if one were to presume, arguendo, that the references cited by Applicant provided evidence of examples where administration of a combination of a src inhibitor compound with either gemcitabine or oxaliplatin does not exert a synergistic effect on tumor growth, said evidence, in view of the prior art examples previously cited by the Examiner of a clear synergistic effect, is not found to be persuasive to overcome the rejections of record for the following reasons.  

Second, the references cited by Applicant in the Remarks filed 9/10/2020 were generally published after the effective filing date of the instant Application.  As such, the data in said references cited by Applicant, which purports to demonstrate nonobviousness or unpredictability does not overcome the basis for the current 103(a) rejection because said data was not available to a person having ordinary skill in the art “at the time the invention was made” (see MPEP 2141).  
Third, it is presumed that Applicant’s arguments drawn to ‘synergy’ rely on data demonstrating a synergistic anti-proliferation effect in vitro in cancer cell lines following administration of either a combination of compound (I) and oxaliplatin (colon HT29 cells) or a combination of compound (I) and gemcitabine (pancreas L3.6pl cells) as disclosed in the Table on page 12 (p [00070]) of the present specification.  However, even if one were to presume, arguendo, that the increased sensitivity to compound (I) (manifested by the reduced GI50 value disclosed in the Table on page 12) observed for a single combination of compound (I) and either oxaliplatin or gemcitabine (i.e. a single ratio), there is no evidence in the disclosure that the ratio of compound (I) to either oxaliplatin any amount of oxaliplatin or gemcitabine.  See MPEP 716.02(d): Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 45, 47 – 50, 55, 57 – 60 and 67 – 72 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over Claims 5 and 7 of US patent 7,300,931, in view of Hangauer, D. in WO 2006/071960 (published: July 6, 2006), Goodman and Gilman’s prior art (Goodman and Gilman’s The Pharmacological Basis of Therapeutics (Tenth Edition (2001), McGraw Hill, Chapter I, pages 3-29, Boschelli et al. in Journal of Medicinal Chemistry 2001, 44, 3965 – 3977, Reagen-Shaw et al. in The FASEB Journal 22, 659 – 661 (2007) and Yezhelyev et al. Clinical Cancer Research 10, 8028 – 8036 (2004) (Claims 67 and 69) OR Lesslie et al. in Proc Amer Assoc Cancer Res (Abstract #4745), Volume 47 (2006) (Claims 68 and 70)
Claims 45, 47 – 50, 55, 57 – 60 and 67 – 72 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over Claims 1 – 11 of US patent 8,236,799 in view of in view of Hangauer, D. in WO  Goodman and Gilman’s prior art (Goodman and Gilman’s The Pharmacological Basis of Therapeutics (Tenth Edition (2001), McGraw Hill, Chapter I, pages 3-29, Boschelli et al. in Journal of Medicinal Chemistry 2001, 44, 3965 – 3977, Reagen-Shaw et al. in The FASEB Journal 22, 659 – 661 (2007) and Yezhelyev et al. Clinical Cancer Research 10, 8028 – 8036 (2004) (Claims 67 and 69) OR Lesslie et al. in Proc Amer Assoc Cancer Res (Abstract #4745), Volume 47 (2006) (Claims 68 and 70)
Although the conflicting claims are not identical, they are not patentably distinct from for the following reasons:
Instant Claims 45, 47 – 50, 55, 57 – 60 and 67 – 72, Claims 5 and 7 (7,300,931) and Claims 1 – 11 (US patent 8,236,799) are each drawn to compositions comprising compound (I) or a pharmaceutically acceptable salt thereof and either a pharmaceutically acceptable excipient or a pharmaceutically acceptable carrier. 
The Claims of US patent 7,300,931 explicitly recite the compound and a pharmaceutical composition of the compound of instant Claims 45 and 55. The Claims of US patent 8,236,799 recite compounds (copending Claim 9) and pharmaceutical compositions (Claim 11) of compounds differing from the compound of instant Claims 45 and 55 by a single fluorine atom.  However, Claims 1 and 9 also recite several preferred compounds lacking said fluorine atom, thus rendering obvious the composition of a compound of instant Claims 45 and 55.
The Claims in each of US patents 7,300,931 and 8,236,799 recite a composition comprising compound (I) and a pharmaceutically acceptable excipient but fail to recite a dose range and regimen as recited in the instant Claims.  The US patent Claims also 
However, as discussed in the current 103(a) rejection above, Hangauer teaches compound (I) is a potent inhibitor of src kinase.  Hangauer teaches pharmaceutical compositions comprising compound (I) and a pharmaceutically acceptable carrier.  Hangauer teaches the compounds can be prepared as pharmaceutically acceptable salts, including the methane sulfonic (mesylate) salt.
Hangauer does not teach a pharmaceutical composition comprising amounts of compound (I) but, as discussed in the 103(a) rejections above, as set forth by the combination of Goodman & Gillman, Boschelli and Reagen-Shaw, the prior art discloses, not only a specific Example of an Src kinase inhibitor compound administered in amounts that read on the pending claims (Boschelli et al.), but, further, that in vitro and in vivo assays are well established in the prior art that would allow one of ordinary skill to determine (and thus render obvious) the dosing amounts and regimens that would be effective in treating a cancer with any Src kinase inhibitor.
Specifically, Goodman & Gillman teaches dosage regimen optimization is routine practice in the pharmaceutical art and that determining the pharmacokinetic profile of any compound provides a basis for modifying the dosage regimen to obtain a desired degree of efficacy with a minimum of unacceptable adverse effects.”
Boschelli offers a representative example of how to optimize, by routine experimentation, an amount per dose of a pharmaceutical compositions comprising a src kinase inhibitor.  In the example of Boschelli the amounts 1, 25, 30 and 50 mg/kg of 
Said ranges fall within the ranges or reads on the exact amounts recited in the instant Claims and, while optimized for a different src kinase inhibitor compound, are representative of how one of ordinary skill in the art would employ known in vitro assays and in vivo models to determine the optimal dose regimen, by routine experimentation, for a known compound.  See MPEP 2144.05: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Accordingly, it would have been prima facie obvious for one skilled in the art to dose, in a human subject, a pharmaceutical composition comprising a src inhibitor in the amounts calculated by Reagen-Shaw.  One would have been motivated to do so because said amounts translate, using the BSA model, from the doses taught by Boschelli in mice, to doses predicted to be effective in humans. 
Moreover, in the present case, the amounts recited in the claims, fall within the scope of the general conditions (i.e. amounts) known in the prior art and thus renders obvious, absent a showing of an unexpected or surprising result, that said amounts are merely indicative of effective amounts expected by one of ordinary skill to have determined to treat cancer with an Src kinase inhibitor, by routine optimization, using in vitro and in vivo assays that are well-recognized in the prior art.  
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Finally, as discussed in the 103 rejections above, the claimed therapeutic combination (compound (I) and one or more agents selected from gemcitabine and oxaliplatin) is rendered prima facie obvious by 1) Yezhelyev who teaches a combination of the alternative src inhibitor AZD0530 and gemcitabine reduce the volume of pancreatic tumors wherein the reduction is greater than additive compared to the alternative src inhibitor AZD0530 alone; and 2) Lesslie who teaches a combination of the alternative src inhibitor dasatinib (BMS-324825) and oxaliplatin reduce the volume of hepatic tumors wherein the reduction is greater than additive compared to the alternative src inhibitor dasatinib (BMS-324825) alone.   
See MPEP 2143, KSR Exemplary Rationale (A) Combining prior art elements (the Src kinase inhibitor compound (I) with either gemcitabine or oxaliplatin) according to known methods to yield predictable results (reduction in the volume or pancreatic or hepatic tumors, respectively, in an amount that is greater than additive compared to administration of the src inhibitor alone). 
Moreover, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to employ a combination of compound (I) and either gemcitabine or oxaliplatin, as both combinations of drugs are art-recognized as reducing the reducing the volume of pancreatic or hepatic tumors, respectively.  See: MPEP 2144.06: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third 

Response to Arguments
Applicant reiterates the same arguments that were previously found not to have been persuasive (see Final Office Action, dated 8/9/2019, pages 22 – 23).   Accordingly, the current rejection is maintained for reasons of record.  

Conclusion
Claims 45, 47 – 50, 55, 57 – 60 and 67 – 72 are rejected.  No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HEYER whose telephone number is (571)270-7677.  The examiner can normally be reached on 7-7 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WINSTON SHEN can be reached at (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/DENNIS HEYER/Primary Examiner, Art Unit 1628